          Case 4:20-cv-01090-LPR Document 4 Filed 09/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JEAN A. WALKER                                                                  PLAINTIFF

v.                             Case No. 4:20-cv-01090-LPR

ELF CONTRACTORS/ELSTON FORTE;
ROSE II ELECTRIC INC.                                                       DEFENDANTS

                                       JUDGMENT


       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 30th day of September, 2020.



                                                  _______________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
